Exhibit 10.1

December 3, 2010

Dear David:

Given your ongoing time commitment to the Kellogg Company (the “Company”) to
help ensure a smooth transition of the business, you will receive the following
compensation for providing transition services through March 31, 2011.

1. Compensation. You shall be paid at a rate equivalent to $50,000 per month for
the period of time you remain an employee of the Company after January 1, 2011,
the date you are retiring as President, Chief Executive Officer and Director of
the Company.

In addition, as long as you remain an employee of the Company, you will be
eligible to participate in the Company’s employee welfare plans in effect from
time to time, such as life, medical and dental insurance, and our savings and
investment plan. Of course, you will also retain your vested benefits, the
long-term grants you received previously according to the terms of the relevant
plans, and your eligibility to retire from the Company. However, you will not be
entitled to additional compensation or benefits from the Company. To be clear,
you will not (a) participate in the 2011 or future Annual Incentive Plans or any
other long-term incentive or performance plans (e.g., the 2011-2013 or future
Executive Performance Plans); (b) be entitled to receive severance, disability
or death benefits from the Company or otherwise participate in the Company’s
severance plan; (c) be entitled to receive change of control benefits from the
Company or otherwise participate in the Company’s Change of Control Plan; or
(d) accrue any additional pension benefits by virtue of your continued
employment with the Company.

2. Section 409A. This letter and the agreements herein will be interpreted to
avoid any penalty sanctions under Section 409A of the Code. Upon your request,
the Company agrees to make any reasonable changes to this letter and the
agreements herein that will assure that no sanctions will be imposed under
Section 409A of the Code.

3. No Other Representations. You represent and warrant that no promise or
inducement has been offered or made except as herein set forth and that you are
entering into and executing this Agreement without reliance on any statement or
representation not set forth within this Agreement by the Company, or any
person(s) acting on its behalf.



--------------------------------------------------------------------------------

Mr. David Mackay

Page 2

December 3, 2010

 

4. Release. In consideration of the compensation and benefits provided pursuant
to this letter agreement, the sufficiency of which is hereby acknowledged, you,
for yourself and for any person who may claim by or through you, irrevocably and
unconditionally releases, waives and forever discharges the Company and its
respective officers, directors, attorneys, agents and employees, from any and
all claims or causes of action that you had, have or may have, known or unknown,
relating to your employment with the Company up until the date of this letter
agreement, including but not limited to, any claims arising under Title VII of
the Civil Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act
of 1866, as amended, the Civil Rights Act of 1991, as amended, the Family and
Medical Leave Act, the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act of 1990, the Americans with Disabilities
Act, the Employee Retirement Income Security Act; claims under any other
federal, state or local statute, regulation or ordinance; claims for
discrimination or harassment of any kind, breach of contract or public policy,
wrongful or retaliatory discharge, defamation or other personal or business
injury of any kind; and any and all other claims to any form of legal or
equitable relief, damages, compensation or benefits (except rights you may have
under the Employee Retirement Income Security Act of 1974 to recover any vested
benefits), or for attorneys fees or costs. You additionally waive and release
any right you may have to recover in any lawsuit or proceeding against the
Company brought by you, an administrative agency, or any other person on your
behalf or which includes you in any class.

5. Controlling Law and Venue. The construction, interpretation, and performance
of this Agreement shall be governed by the laws of Michigan, including conflict
of laws. It is agreed that any controversy, claim or dispute between the
parties, directly or indirectly, shall only be resolved in the Circuit Court of
Calhoun County, or the United States District Court for the Western District of
Michigan, whichever court has jurisdiction over the subject matter thereof, and
the parties hereby submit to the jurisdiction of said courts.

6. Entire Agreement; Amendment. This letter agreement, and the Agreement dated
October 20, 2006 (together with this Agreement, the “Agreements”) constitutes
the entire agreement between you and the Company, and that the Agreements
supersede any and all prior and/or contemporaneous written and/or oral
agreements relating to such matters. If there is any conflict between this
Agreement and the October 20, 2006 Agreement, this letter agreement shall
control. You acknowledge that this letter agreement may not be modified except
by written document, signed by you and the General Counsel of the Company.

7. Employment Relationship. The employment relationship described in this letter
may be terminated by you or the Company for any reason at any time by providing
notice to the other. Your employment with the Company described in this
Agreement is an at-will employment relationship, and that only the General
Counsel of Kellogg may modify this provision, and any modification must be in
writing signed by both parties.

8. Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.



--------------------------------------------------------------------------------

Mr. David Mackay

Page 3

December 3, 2010

 

If the terms of this letter are acceptable to you, please sign in the space
provided below.

 

Sincerely, /s/ Gordon Gund Gordon Gund Lead Director

Acknowledged and agreed this 3rd day of December, 2010

/s/ David Mackay